Citation Nr: 0214929	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the amount of $1,167.00.  

3.  The failure of the veteran to repay the $1,167.00 
overpayment of VA pension benefits would result in his unjust 
enrichment.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the amount of $1,167.00 would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the September 1999, March 2000, April 
2000, May 2000, June 2000, and July 2000 letters sent to the 
veteran, describing the basis of his VA pension, the amount 
of pension he would receive each month, what his obligations 
are, what VA would do to assist the veteran, the evidence the 
veteran needed to provide, and the evidence the VA had, and 
an August 2000 Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  


Factual Background

The veteran is in his early 50's and has a high school 
education.  In August 1994, VA received his application for 
compensation or pension.  His September 1994 income statement 
in support of his claim showed that he was divorced, with no 
dependents; had no assets; was not working; had not applied 
to the Social Security Administration for benefits; and had 
no income from any source, except $122.00 monthly 
Supplemental Security Insurance.  In January 1995, he was 
awarded improved nonservice-connected disability VA pension, 
effective from August 1994, the date of receipt of his claim.  
The same decision proposed to find the veteran incompetent 
for VA financial purposes.  

At the time the veteran was awarded nonservice-connected 
pension, he was service connected for residuals of a benign 
tumor of the left leg, rated 20 percent disabling; and 
residuals of a shell fragment wound to the right hand, rated 
noncompensably disabling.  His only nonservice-connected 
disability was schizoaffective disorder, rated 70 percent 
disabling.  Both the combined 20 percent service-connected 
disability and 70 percent nonservice-connected disability 
ratings have since remained the same.  

VA informed the veteran by letter in February 1995 that, 
effective from September 1, 1994, he was entitled to $651.00 
monthly VA pension, and from December 1, 1994, he was 
entitled to $669.00, due to a cost of living allowance 
increase.  He was advised, in both the letter and 
accompanying VA forms, that the monthly amount of his VA 
pension was based on the financial information he had 
reported on his income statement; that the rate of his VA 
pension was directly related to his income; that there was a 
maximum annual rate of pension permitted by VA; that the 
amount of the VA pension he would receive would be the 
difference between his countable income and the maximum 
amount allowed a veteran by law, depending on the veteran's 
circumstances; and that adjustments had to be made to his 
pension whenever his income changed.  He was instructed to 
immediately notify VA if his income changed; that when 
reporting income, the total amount and source of all income 
received should be reported, and VA will exclude any amount 
which does not count for VA benefits purposes; and that if 
income is not reported, an overpayment of pension benefits 
might result for which he would be held liable.  He was also 
advised that, rather than being paid compensation benefits, 
he was being paid nonservice-connected disability pension 
benefits because it was the greater benefit at that time.  

In February 1995, VA received notification from that veteran 
that he was receiving Social Security disability benefits.  
He also related that he concurred with VA's proposal to have 
him rated incompetent for VA purposes.  In March 1995, VA 
determined the veteran was incompetent for VA financial 
purposes and, the same month, his pension was adjusted to 
reflect receipt of Social Security benefits, thereby creating 
an overpayment in the amount of $2,505.00.  In April 1995, 
the Committee on Waivers and Compromises granted the 
veteran's request for waiver of the recovery of the 
overpayment on the basis that denial of such waiver would 
create a financial hardship on the veteran and defeat the 
purpose of the pension benefits.  

VA field examination report of January 1998 noted that the 
veteran's capacity to manage funds was marginal.  He knew the 
source of his income, but not the amounts.  He kept up with 
his expenses, paid his own bills, and continued to go to the 
city sponsored hospitality center for mentally challenged 
people, where he received help with his financial affairs.  
The examiner opined that the veteran continued to be 
incompetent for VA purposes and that supervised direct 
payment of VA pension benefits was appropriate.  

In August 1998, based on information received from outside 
sources that the veteran had earned income in 1995, which he 
had not reported, his VA benefits were adjusted, effective 
from February 1, 1995, to reflect receipt of that earned 
income, thereby creating a $911.00 overpayment of VA pension.  
Pursuant to the veteran's request for waiver of recovery of 
that overpayment, the Committee on Waivers and Compromises 
granted him a waiver in November 1998.  In granting the 
waiver, the Committee held that it would cause the veteran an 
undue financial hardship if he were made to repay the amount 
of the overpayment, as well as defeating the purpose of the 
pension benefits.  

VA field examination report of March 1999 shows that the 
veteran's capacity to manage funds was good.  According to 
the examiner, the veteran knew the source of his income and 
the amount.  He kept up with his expenses and paid his own 
bills by money orders.  He had a saving account, was not in 
debt beyond a few routine bills, and made ends meet each 
month.  The veteran believed he was fully able to take care 
of his own business.  The examiner recommended the veteran be 
rated competent for VA payment purposes.  In February 2000, 
the veteran underwent VA competency examination.  Following 
examination and review of the record, the diagnoses were 
schizoaffective disorder, depressed type, and polysubstance 
dependence, in full remission.  The examining psychiatrist 
offered that the veteran was not competent to manage his own 
funds.  

By September 1999, the veteran had two more overpayments in 
the system.  The first was created in March 1999, for 
$1,170.00, for the period of January 1, 1998, through 
February 28, 1999, as the result of unreported wages.  The 
second overpayment was created in September 1999, for 
$1,296.00, for the period of February 1, 1996, through 
January 31, 1997, due to unreported earned income during 
1996.  Again, the Committee on Waivers and Compromises 
granted the veteran a waiver of recovery of the overpayments, 
in the combined amount of $2,466.00, on the basis of 
financial hardship on the part of the veteran if he were made 
to repay the debt and for him to repay the debt would defeat 
the purpose of the VA pension.  

Based on information received that the veteran had earned 
income in 1997, which he had not reported, VA, in May 2000, 
adjusted his VA benefits, effective from February 1, 1997, 
and, by VA letter, also dated in May 2000, he was advised of 
the adjustment.  By VA letter in June 2000, he was informed 
that the amount of the overpayment was $1,167.00, and advised 
of his appellate rights.  

In June 2000, VA received the veteran's request for waiver of 
recovery of the $1,167.00 overpayment.  He also submitted a 
financial status report, which reflected that his monthly 
income consisted of $583.00 Social Security disability; 
$188.00 VA compensation; and $210.00 for food stamps; for a 
total of $981.00.  His monthly expenses for rent or mortgage, 
food and utilities amounted to $825.00; an additional $310.00 
for telephone ($50.00), transportation ($40.00), church 
($150.00), laundry ($40.00), and lawn mower rental ($30.00); 
and $147.49 in payments on installment contracts; for total 
monthly expenses of $1,282.49.  His credit debts totaled 
$5,009.00, and he listed $6.00 cash on hand as his only 
asset.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $1,167.00 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report his receipt of earned income.  The Committee 
further found that repayment of the debt would not be against 
the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to timely report his 
receipt earned income in 1997, the Board will not disagree 
with this finding.  However, the remaining question for 
consideration is whether recovery from the veteran of the 
overpayment of VA pension would be against the principles of 
equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

Over the years, the veteran has been advised on numerous 
occasions that the amount of his monthly VA pension is based 
on his annual income, that all income must be reported, and 
VA will determine the amount of income countable for VA 
purposes.  However, he failed to notify VA that he was 
receiving earned income in 1997; rather, VA learned of that 
fact from sources outside of VA, confirmed by the veteran, in 
May 2000.  Based on the amount of the earned income, along 
with his receipt of Social Security disability benefits, the 
veteran's 1997 income exceeded the maximum amount allowed by 
regulation for a single veteran with no dependents.  Hence, 
his VA benefits were adjusted, effective for one year 
beginning February 1, 1997, and he was changed from pension 
to compensation (which is not income based) as the greater 
benefit.  However, during 1997, he had been accepting VA 
pension benefits when he knew, or should have known, that he 
was not entitled to those benefits because he was receiving 
earned income, which he had not reported to VA.  

The veteran maintains that he has a psychiatric disability, 
because of which VA has considered him incompetent to handle 
his own funds.  The Board notes that this is not the first 
time he has been involved in an overpayment of his VA pension 
benefits because of unreported earned income.  With the 
exception of his receipt of Social Security disability 
benefits in 1994, all the other overpayments were detected, 
not through the veteran's notification to VA of his earned 
income, but through outside sources, later confirmed by the 
veteran, many months after the fact.  Each time, the 
circumstances were similar to overpayment at issue in this 
case, and each time he has advanced the same argument, 
reliance on his "incompetency" to timely notify VA of a 
change in his income status.  For each of those prior 
overpayments (April 1995, for $2,505.00; November 1998, for 
$911.00; September 1999, for two overpayments <$1,170.00 and 
$1,296.00> for a total of $2,466.00), the Committee on 
Waivers and compromises granted the veteran a waiver of the 
overpayment.  Therefore, he knew, or should have known, of 
his reporting obligations and subsequent consequences.  At 
this point, the Board notes that the waiver program is not 
designed to excuse a veteran's debts that arise from repeated 
violations of VA regulations, particularly, when the veteran 
is aware of his responsibilities under those regulations.  He 
had been informed many times to report changes in income, but 
he has repeatedly failed to report his earned income.  

As for the veteran's incompetency contentions, the record 
shows that, in early 1998, he was working in a facility that 
helped mentally challenged individuals and, since 1995, he 
was receiving VA benefits through supervised direct payment.  
VA field examination, conducted at that time, found he kept 
up with his personal affairs and he kept up with his expenses 
and paid his own bills.  The examiner offered that the 
veteran's capacity to manage funds was marginal.  During this 
time, he received help with his day-to-day financial affairs 
from personnel at the city sponsored activity center for 
mentally challenged individuals and he regularly received 
assistance with his business affairs through the Commonwealth 
of Virginia Department of Veteran's Affairs.  The examiner 
further offered that the veteran did not need a payee, 
because he was able to pay his own bills, and no one was 
taking advantage of the veteran.  Rather, he was getting full 
use of his funds and his financial needs were being met.  

In March 1999, VA field examination revealed that the 
veteran's capacity to manage funds was good.  He knew the 
source of his income and the amount; kept up with his 
expenses; paid his own bills by money orders; had a saving 
account; was not in debt beyond a few routine bills; and made 
ends meet each month.  The veteran believed he was fully able 
to take care of his own business.  The examiner recommended 
the veteran be rated competent for VA payment purposes.  As 
of March 1999, the veteran still had not informed VA that he 
had had earned income in 1997.  VA did not get that 
information until May 2000, and that information was not 
received from the veteran, although he subsequently confirmed 
it.  

Under the circumstances, although the veteran was considered 
incompetent by VA to handle VA finances, such incompetency 
does not appear to have been so severe as to require a 
fiduciary.  In fact, evidence reports that, during the period 
that the overpayment at issue was created, he was receiving 
his VA funds through supervised direct payment and handling 
those funds appropriately.  He was keeping track of his 
personal affairs, paying his bills, maintaining a savings 
account, and making ends meet each month.  He also knew the 
amount and source of his income.  

The veteran's financial report shows that he is receiving 
Social Security disability, VA compensation, and food stamps, 
for a total of $981.00 monthly income.  His monthly expenses 
for rent or mortgage, food and utilities amounts to $825.00 
monthly, which do not appear to the Board to be unreasonable.  
However, he also listed additional monthly expenses amounting 
to $310.00 for telephone, transportation, church, laundry, 
and rental of a lawn mower, as well as an additional $147.49 
for payment of debts owed.  While the Board realizes a 
veteran's income should first be used for shelter and 
necessary household expenses, which, given the veteran's 
monthly income, would cover such expenses and, although not 
easy, would not cause him an undue financial hardship.  It 
also appears that he is using some monthly income to make 
monthly installment payments to creditors other than the 
Government.  While this shows fiscal and financial 
responsibility on his part, the Board also notes that, at the 
very least, the Federal Government should receive the same 
repayment consideration as non-Government creditors.  Under 
the unique circumstances of this case, the Board finds that 
recovery of the overpayment at issue would not be against the 
principles of equity and good conscience.  Rather, the 
veteran's failure to make restitution for this overpayment 
would result in an unfair gain to him.  The request for 
waiver of the overpayment of VA nonservice-connected 
disability pension benefits, in the amount of $1, 167.00, is 
denied.  


ORDER

A waiver of recovery of a $1,167.00 overpayment of improved 
nonservice-connected disability pension is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

